COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER ON MOTION

 Cause Number:              01-14-00450-CR
 Trial Court Cause
 Number:                    13-02-14323
 Style:                     Daniel Lynn Easter
                            v The State of Texas
 Date motion filed*:        February 2, 2015
 Type of motion:            Second Motion to Extend Time to File Brief
 Party filing motion:       State

Is appeal accelerated?      Yes       No

 If motion to extend time:
          Original due date:                             January 15, 2015
          Number of previous extensions granted:         1
          Date Requested:                                60 days

Ordered that motion is:

              Granted
                   If document is to be filed, document due:
                        Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                        The Court will not grant additional motions to extend time.
              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other: _____________________________________
           The State filed a Motion to Abate the Appeal and Remand Case to Trial Court for Clarification of Order
           and for Correction of Record Nunc Pro Tunc. While we were considering that motion, the State filed its
           Second Motion to Extend Time to File Brief and then filed its brief. We granted the motion to abate and,
           after clarification by the trial court, reinstated the case. Because the State has already filed its brief, we
           dismiss the motion for extension as moot.

Judge's signature: /s/ Terry Jennings
                           Acting individually          Acting for the Court

Panel consists of Justices Jennings, Bland, and Brown

Date: August 26, 2015